 



Exhibit 10.38.5.1
Execution Copy
TERMINATION
               This Termination (this “Termination”) of (I) the Master
Repurchase Agreement, dated as of June 22, 2006 (the “Master Repurchase
Agreement”) by and among Autobahn Funding Company, LLC, and Deutsche
Zentral-Genossenschaftsbank Frankfurt AM Main — New York Branch (together, the
“Buyer”), and Hanover Capital Mortgage Holdings, Inc., HDMF-I LLC, HDMF-II LLC
and HDMF II Realty Corp., (individually and together, the “Seller”), and
(II) the Custodial Agreement, dated as of June 22, 2006 (the “Custodial
Agreement”), by and among the Buyer, the Seller and U.S. Bank National
Association (the “Custodian”), is made and is effective as of the 31st day of
March 2008.
               For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and the mutual covenants herein contained, the
parties hereto hereby agree as follows:
     SECTION 1.      Defined Terms. Any capitalized terms used but not otherwise
defined herein shall have the respective meanings set forth in the Master
Repurchase Agreement.
     SECTION 2.      Termination.
     (a)      Notwithstanding any provision to the contrary contained in the
Master Repurchase Agreement, the Master Repurchase Agreement and the Facility
established thereunder, by voluntary and mutual agreement of the parties hereto,
shall terminate on March 31, 2008 with no further force or effect; provided,
that, in accordance with Section 20 of the Master Repurchase Agreement, solely
those obligations of the Seller pursuant to Section 14 of the Master Repurchase
Agreement shall survive the termination thereof, but Seller shall have no other
obligations pursuant to Section 20 including, but not limited to, any obligation
to pay any Make- Whole Fee, or other such fee.
     (b)      Notwithstanding any provision to the contrary contained in the
Custodial Agreement, the Custodial Agreement, by voluntary and mutual agreement
of the parties hereto, shall terminate on March 31, 2008 with no further force
or effect.
     SECTION 3.      Fees and Expenses. The Seller covenants to pay as and when
billed by the Buyer all of the reasonable out-of-pocket costs and expenses
incurred in connection with the transactions contemplated hereby and in the
Master Repurchase Agreement including, without limitation, (i) all reasonable
fees, disbursements and expenses of counsel to the Buyer, including but not
limited to an amount equal to $83,333.33 representing the Non-Use Fee accrued
through March 31, 2008 and an amount equal to $3,412.50, representing the legal
fees of Dewey & LeBoeuf LLP, and (ii) all reasonable fees and expenses of the
Custodian and its counsel, including but not limited to, the Custodian’s
outstanding fees in the amount of $2,500, relating to the month of March 2008.
     SECTION 4.      Releases.
     (A)      The Buyer does hereby release to the Seller, without recourse, any
and all right, title and interest of the Buyer in and to the Purchased Items and
the Purchased Assets. In addition, the Buyer hereby authorizes the Seller to
terminate any UCC Financing Statements filed with respect to the Purchased Items
and the Purchased Assets in accordance with the Master Repurchase Agreement.
     (B)      The Seller and its present and former officers, employees,
directors, managers, principals, affiliates and agents and their respective
heirs, executors, successors and assigns (collectively, the “Seller Parties”)
do, for good and valuable consideration, hereby release and forever waive and
discharge the Buyer and each and all of the Buyer’s present and former officers,
employees, directors, managers, principals, affiliates and agents and their
respective heirs, executors, successors and assigns from any and all claims,
demands, suits, causes of action, liabilities, losses, damages, penalties, costs
and expenses (including legal fees and expenses of counsel) of whatever nature
or sources, whether arising by statute, in law or in equity, known or unknown,
from the beginning of the world to the date hereof related in any way, directly
or indirectly, out of or in connection with the repurchase facility previously
in place and evidenced by the Master Repurchase Agreement.
     The parties intend that this Termination shall be effective as a full and
final accord, satisfaction and release of all of the Seller Parties’ claims
being released by this Termination (collectively, the “Claims”). Therefore, the
release of the Claims shall extend to any and all Claims, whether known or
unknown, suspected or unsuspected, disclosed or undisclosed, legal or equitable,
and each of the Seller Parties expressly waives and relinquishes any and all
rights that any of them may have under New York law.

 



--------------------------------------------------------------------------------



 



     SECTION 5.      Successors and Assigns. This Termination is binding upon
each undersigned and its successors and assigns.
     SECTION 6.      GOVERNING LAW. THIS TERMINATION SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
     SECTION 7.      Counterparts. This Termination may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this
Termination to be executed and delivered by their duly authorized officers as of
the day and year first above written.

            BUYER:
AUTOBAHN FUNDING COMPANY LLC
      By:   DZ Bank AG Deutsche Zentral-Genossenschaftsbank, as its        
attorney-in-fact   

                  By:   /s/ Sandeep Srinath       Name:   Sandeep Srinath      
Title:   Vice President  

                  By:   /s/ Patrick F. Preece       Name:   Patrick F. Preece  
    Title:   Senior Vice President    

            BUYER:
DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK
      By:   /s/ Sandeep Srinath       Name:   Sandeep Srinath       Title:  
Vice President  

                  By:   /s/ Patrick F. Preece       Name:   Patrick F. Preece  
    Title:   Senior Vice President    





--------------------------------------------------------------------------------



 



            SELLER:
HANOVER CAPITAL MORTGAGE HOLDINGS, INC.
      By:   /s/ John A. Burchett        Name:   John A. Burchett        Title:  
Chief Executive Officer   

                  By:   /s/ Irma N. Tavares         Name:   Irma N. Tavares    
  Title:   Chief Operating Officer     

            SELLER:
HDMF-I, LLC
      By:   /s/ John A. Burchett    Name:  John A. Burchett     Title:   Chief
Executive Officer of Managing Member   

                  By:   /s/ Irma N. Tavares       Name:   Irma N. Tavares      
Title:   Chief Operating Officer of Managing Member    

            SELLER:
HDMF-II, LLC
      By:   /s/ John A. Burchett       Name:   John A. Burchett       Title:  
Chief Executive Officer of Managing Member  

                  By:   /s/ Irma N. Tavares       Name:   Irma N. Tavares      
Title:   Chief Operating Officer of Managing Member    

            SELLER:
HDMF-II REALTY CORP.
      By:   /s/ John A. Burchett        Name:   John A. Burchett        Title:  
Chief Executive Officer    

                  By:   /s/ Irma N. Tavares       Name:   Irma N. Tavares      
Title:   Chief Operating Officer    

            CUSTODIAN:
U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Toby Robillard       Name:   Toby Robillard       Title:   Vice
President    

